Exhibit 10.37

Oral Agreement to Extend Independent Contactor Agreement




On Jan 7, 2009, Goldrich Mining Company and Richard R. Walters orally agreed to
extend Independent Contactor Agreement dated June 30, 2003 for a period of one
year, retroactively to January 1, 2009 and ending December 31, 2009.  The
renewed agreement allows Mr. Walters to defer cash payment for fees and expenses
until the Company’s financial condition improves, or alternatively, receive some
or all of his fees in the form of the Company’s common stock.




The agreement was approved by resolution of the board of directors of Goldrich
Mining Company dated Jan 7, 2009.
































1


